Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are currently pending and are under examination.
Benefit of Priority is to November 16, 2016.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 7 is confusing because the caspase activatable transcription factor complex can comprise either the N- or C-terminal fragment of the split Gal4 transcription factor and the IMP activatable transcription factor complex can comprise either the N- or C-terminal fragment of the split Gal4 transcription. Therefore, both the caspase and the IMP activatable transcription factor complex can both comprise the N- or C-terminal fragment of the split Gal4 transcription. Applicants may wish to review Claim 1 for inspiration. Also, the IMP activatable transcription factor complex comprises a caspase cleavable linker, and not an IMP cleavable linker.
Claim 9 lacks antecedent basis in Claim 7 because Claim 7 comprises two caspase cleavable linkers and the CAVP is an IMP cleavable linker.



Discussion of the prior art of record:

Montell & Tang WO 2013/134499 (reference D1 in the PCT-237) Claim 1 reads:

1.	An in vivo biosensor comprising:
a.	a transcription factor complex comprising the Gal4 transcription factor linked to an enzyme cleavable linker, wherein the transcription factor complex is tethered to the plasma membrane via a transmembrane domain; and
b.	a reporter system comprising (1) a first nucleic acid encoding flippase operably linked to the upstream activating sequence that binds Gal4; and (2) a second nucleic acid comprising an FR T -flanked stop codon cassette separating a constitutive promoter and a fluorescent protein open reading frame.

	Instant Claim 1 differs from M&T Claim 1 by splitting the Gal4 transcription factor, so that one split fragment of Gal4 is fused via an enzyme cleavable linker with a transmembrane domain (TMD; and therefore tethered to the plasma membrane) and the other split fragment of Gal4 is fused via an enzyme cleavable linker with a mitochondrial targeting sequence (MTS). The reporter systems between the claims are the same.

1. (Original) An anastasis biosensor comprising:
	 (a) a first transcription factor complex comprising either the N-terminal or C-terminal fragment of the Gal4 transcription factor linked to a transmembrane domain via an enzyme cleavable linker; 
	(b) a second transcription factor complex comprising either the N-terminal or C- terminal fragment of the Gal4 transcription factor linked to a mitochondrial targeting sequence (MTS) via an enzyme cleavable linker, wherein the N-terminal fragment of the Gal4 transcription factor is used if the first transcription factor complex of element (a) comprises the C-terminal fragment of the Gal4 transcription factor or wherein the C-terminal fragment of the Gal4 transcription factor is used if the first transcription factor complex of element (a) comprises the N-terminal fragment of the Gal4 transcription factor; and
	 (c) a reporter system comprising (1) a first nucleic acid encoding flippase operably linked to the upstream activating sequence that binds Gal4; and (2) a second nucleic acid comprising an FRT-flanked stop codon cassette separating a constitutive promoter and a fluorescent protein open reading frame.

	Claims 2-5 of M&T are drawn to the cleavage of a) being by an enzyme specific to apoptosis that caspase, that the fluorescent protein be GFP, RFP, or YFP, and a transgenic animal comprising the biosensor, which are much like Instant Claims 2, 3, 5, and 6, with Instant Claim 4 defining the enzyme of b) as an inner membrane protease (IMP).
	See that the M&T Claims 6-8 are drawn to a biosensor in which the enzyme linker is specified to be a caspase cleavable linker like Instant Claims 7-10 which add the split Gal4 in which the second split fragment is fused to the MTS via an IMP cleavable linker.
	M&T Claim 9 corresponds to Instant Claim 11 with the split Gal4.
	M&T Claim 10 is drawn to a biosensor comprising a Cre recombinase linked to a TMD via caspase cleavable linker which is distinguished from Instant Claim 12 drawn to a biosensor comprising a split Cre recombinase linked to a TMD via caspase cleavable linker and the second split fragment is fused to the MTS via an IMP cleavable linker. 
	M&T Claim 11 broadens Claim 10 to include a site-specific split recombinase, as does Instant Claim 13 regarding Claim 12. Dependent M&T Claims 12-15 and dependent Instant Claims 14-18 follow the same pattern of claim limitations to the recombinase being flippase, the reporter gene being a fluorescent protein, the promoter being constitutive, and the enzyme being caspase of IMP.
	M&T Claim 16 is drawn to a biosensor comprising a transcription factor linked via an enzyme cleavable linker to a TMD and a reporter system  while Instant Claim 19 is drawn to the biosensor in which the  split transcription factor is linked via an enzyme cleavable linker to a TMD and the the other split fragment of the transcription factor is fused via an enzyme cleavable linker with an MTS, and the reporter system of M&T Claim 16. The dependent Claims are drawn to an enzyme specific to apoptosis that caspase or IMP, that the fluorescent protein be GFP, RFP, or YFP, with instant Claims 23 and 24 further specifying that the split transcription factor is split Gal4 or Split Q and the recombinases being CRE or FLP. 
	The M&T reference is clearly the closest prior art against the invention. As noted above and by the ISA in the PCT-237, the difference between the Instant Claims and the teachings of M&T is that the Instant Claims are drawn to a split transcription factor wherein the split N- and C-terminal fragments are targeted to the TMD and to the mitochondria, whereupon cleavage of the enzyme cleavable linker joining the split fragments to the TMD or mitochondrial membrane allow the split fragments of the transcription factor to come together to form a functional transcription factor and act in the reporter system.
	The ISA has cited reference D2, which is a Russian document RU 2493260, for teaching biosensors comprising split transcription factors in which the C-terminal fragment is fused with a fluorescent protein. The Examiner obtained the English version of RU 2493260 from a Google search and will provide this English version of ‘260 with this Office Action. On the second page, one paragraph up from the bottom, the ‘260 document states that HyPer is a chimeric protein consisting of the regulatory domain of E. coli OxyR that reacts with hydrogen peroxide which is integrated into the permutated yellow fluorescent protein (cpYFP). The cpYFP is coupled to two fragments of the hydrogen peroxide sensitive OxyR regulatory domain via short linkers. This is shown in Figure 1 of the Russian version of ‘260 (submitted in the IDS filed May 16, 2019): 

    PNG
    media_image1.png
    115
    553
    media_image1.png
    Greyscale

	The next paragraph (the last paragraph that bridges pages 2 and 3) describes the OxyR as having an N-terminal DNA binding domain and a C-terminal regulatory domain, wherein the DNA binding domain is not part of the HyPer fusion construct. 
	The first paragraph on Page 3 teaches that when hydrogen peroxide appears in the environment of HyPer, the OxyR regulatory domain is oxidized and its conformation changes, which in turn causes a change in the spectral characteristics of the fluorescent protein. These changes can be detected by visual screening, spectrophotometry, spectrofluorimetry, fluorescence microscopy, using FACS or other conventional method for recording the spectral characteristics of fluorescence.
	Thus, the ‘260 document does not teach split transcription factors, and no split transcription factors wherein the N- and C-terminal fragments of the transcription factor are bound to different membranes within the cell, via enzyme cleavable linkers, whereupon cleavage of the linkers results in the split fragments joining to form an active transcription factor, which acts on a reporter system comprising nucleic acid encoding a fluorescent protein resulting in the expression of the fluorescent protein. The ‘260 document is drawn to the field of biosensing hydrogen peroxide while the instant claims are drawn the field of biosensing anastasis through variables of apoptosis.
	Upon much search and consideration, while split transcription factors including Gal4 and Split Q are known in the art, including split flippase and split Cre recombinases – see the instant specification at page 8, para. 1 for discussion and references – the Examiner found no art teaching or rendering obvious the claimed invention. The M&T reference does not suggest to use split transcription factors or split recombinases in their biosensors using the natural transcription factors and recombinases. The prior art of record does not teach that such split transcription factors/recombinases should be fused to a TMD and therefore to the plasma membrane, and to the mitochondrial membrane via enzyme cleavable linkers, wherein the enzyme cleavable linkers are cleaved by caspase or IMP. Therefore, the claims are allowable over the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656